Citation Nr: 1631441	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-11 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition, including hidradenitis suppurativa and pilonidal cysts.

2.  Entitlement to service connection for a skin condition, including hidradenitis suppurativa and pilonidal cysts.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for bilateral shin splints.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2000.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claims of entitlement to service connection for a skin condition, service connection for bilateral shin splints, and service connection for migraine headaches.  

On June 7, 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

FINDINGS OF FACT

1.  In an August 2004 rating decision, the Veteran's claim for entitlement to service connection for a skin condition, including boils, was denied.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.  

2.  The evidence associated with the claims file subsequent to the August 2004 rating decision, and not redundant or cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the service connection claim for a skin condition, including hidradenitis suppurative and pilonidal cysts.  

3.  A skin condition, diagnosed as hidradenitis suppurative and pilonidal cysts, did not have onset during the Veteran's active service and is not etiologically related to his active service.  

4.  In an August 2004 rating decision, the RO denied the claim of entitlement to service connection for bilateral shin splints.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.  

5.  The evidence associated with the claims file subsequent to the August 2004 rating decision, and not redundant or cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the service connection claim for bilateral shin splints.  

6.  The Veteran has not had shin splints during the course of his claim and appeal.  

7.  The Veteran has not had migraine headaches during the course of his claim and appeal.  


CONCLUSIONS OF LAW

1.  Evidence received since the final August 2004 rating decision is new and material; therefore, the claim of entitlement to service connection for a skin condition is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).  

2.  The criteria for service connection for a skin condition, including hidradenitis suppurative and pilonidal cysts, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  Evidence received since the final August 2004 rating decision is new and material; therefore, the claim of entitlement to service connection for bilateral shin splints is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 20.1103 (2015).  

4.  The criteria for service connection for bilateral shin splints have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

5.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2012.  An additional notice letter was sent in November 2013.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable relevant evidence identified by the Veteran claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  


II.  Factual background - Shin Splints and Skin Conditions.

The record indicates that the Veteran served on active duty from January 1996 to January 2000.  The enlistment examination, dated in October 1995, was negative for any complaints, findings or diagnoses of a skin condition or shin splints.  In August 1996, the Veteran was seen for complaints of bad shin splints; he stated that running was painful.  The assessment was bilateral shin splints.  In November 1998, he was seen for follow up evaluation of shin splints.  The assessment was possible shin splints.  In January 1999, the Veteran was seen for a follow up evaluation S/P I&D of abscess; he reported problems with itching in the groin area.  When seen in April 1999, it was noted that the Veteran had a history of intermittent bilateral shin pain.  It was noted that the pain had resolved with rest.  The assessment was recurrent shin splints; he was placed on profile for 2 weeks and referred for arch supports.  

Veteran's initial claim for service connection for shin splints and a skin condition (VA Form 21-526) was received in December 2003.  Submitted in support of the claim were VA progress notes dated from February 2001 to December 2003.  These records show that the Veteran was seen in February 2001 with a painful swollen lump in the gluteal crease for at least two days; no drainage was noted.  It was reported that the Veteran had a similar finding last summer, and had abscess drainage.  Examination revealed a 2 cm fluctuant abscess in the upper gluteal fold with a few midline pits seen.  The assessment was pilonidal disease with abscess.  I&D was performed in the emergency department with local anesthesia.  In December 2003, the Veteran was seen for a follow up evaluation.  It was noted that the Veteran had persistent areas of drainage and tenderness in the gluteal areas.  The assessment was history of recurrent folliculitis.  

Received in July 2004 was a VA progress note, dated in January 2004, which reflect that the Veteran was seen in dermatology clinic with a 3 year history of sore draining boils in the groin, gluteal cleft, worse with sweating.  It was noted that he took TCN for a few weeks without much help.  It was also noted that the Veteran had a past medical history of pilonidal cyst, and his mother had similar lesions.  Examination of the groin and buttocks revealed multiple .5-1 cm tender fluctuant nodules in the inguinal/crural folds, lateral gluteal cleft.  The diagnosis was hidradenitis suppurativa.  

By a rating action in August 2004, the RO denied service connection for a skin condition, including boils, and shin splints.  It was determined that, while there was a record of treatment in service for boils, no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service.  The RO also determined that although the STRs show that the Veteran was treated for shin splints in service, shin splints is a pain and pain is not considered disabling.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in August 2004.  He did not appeal that decision; therefore, it became final.  

In a Veteran's supplemental claim for compensation (VA Form 21-526b), received in September 2011, the Veteran indicated that he was seeking to reopen his claims of entitlement to service connection for shin splints and recurrent boils.  The Veteran also indicated that he was seeking to establish service connection for headaches/migraines.  

The Veteran was afforded a VA examination in February 2012.  At that time, the Veteran reported developing shin splints in 1997; he stated that he was treated with Motrin and ice.  The Veteran denied any physical therapy or splinting.  He indicated that he was placed on light duty and got better, but the pain returned after he started running again.  The Veteran reported constant pain in the back of the legs, which is made worse by walking up hill, and that he gained approximately 40 lbs. since being incarcerated until September 2011; since then, his symptoms have worsened.  He recently obtained orthotics and noted some recent improvement.  Following an examination, the examiner reported a diagnosis of shin splints bilateral, at least as likely as not caused by or the result of injury or illness due to increased physical activity during service; treated and resolved.  The examiner noted that the Veteran was treated for bilateral shin splints in the year 1998/1999, but there were no further STRs apparent from April 1999 to June 2000.  The examiner further noted that there are no outside or CPRS records after separation indicating ongoing issues, treatment for or diagnosis of shin splints apparent.  The examiner noted that the Veteran was currently under treatment for a right high ankle sprain sustained in March 2011 when stepping of a ledge.  The examiner stated that current symptoms of constant posterior gastrocnemius pain, with pain on exam predominantly with squeeze test is more indicative of a high ankle sprain and a calf strain, and not shin splints.  

An examination for evaluation of the claimed skin condition was also conducted in February 2012.  At that time, the Veteran reported noticing boils in his groin and left buttocks starting in service in 1998; he was treated with I&D, off and on.  He indicated that he was taking minocycline and has not had an issue in about a year.  The Veteran related that stress seemed to make the boils worse.  Diagnoses were pilonidal cyst and hidradenitis suppurativa.  The examiner opined that the hidradenitis suppurativa (HS) was not caused by or the result of injury or illness during service.  The examiner noted that the Veteran was treated for a left inguinal groin abscess in January 1999 while on leave and appears to have made a full recovery.  The examiner stated that chronicity or wide spread skin condition was not apparent.  The examiner also noted that the Veteran was diagnosed with hidradenitis suppurative in January 2004.  The examiner explained that acquired and genetic factors predispose to development of HS.  He further noted that there appeared to be a familial predisposition to HS, and the Veteran's mother was also afflicted by similar lesions as noted during the January 2004 dermatology consult.  The examiner added that obesity (as noted by EMI in this Veteran), high glycemic diets, milk consumption, elevated androgen levels, smoking history and certain drugs are all risk factors for the development of HS.  

The examiner also opined that pilonidal cyst was not caused by or the result of injury or illness during service.  No STRs are apparent for a pilonidal cyst or buttocks/tailbone lesion.  After service he developed a pilonidal cyst at the buttocks, with recurrences managed medically as he cancelled recommended surgical intervention.  The examiner stated that there are many factors that cause pilonidal cysts.  

Received in April 2012 was a VA progress note, which shows that the Veteran was seen at a clinic in February 2007 for complaint of recurrent draining cyst over the tailbone and buttock.  The Veteran indicated that he had been bothered since 2000 with a recurrent pilonidal cyst.  He also had had recurrent abscess of the left gluteal fold.  He denied having abscesses elsewhere, but he did not that he had perineal knots or cysts that will come up and then go away after a period of tenderness.  The impression was pilonidal cysts, and history of current abscesses, mostly in the area of the left gluteal fold.  

Submitted in support of the claim was a lay statement from W.S., indicating that he has been a friend of the Veteran since 1994.  W.S. stated that the Veteran didn't have any health problems before joining the military; in fact, he stated that the Veteran had always been a good athlete.  W. S. reported that, shortly after basic training, the Veteran told him that his legs would hurt and he occasionally dropped out of runs; he stated that that was the first time the Veteran mentioned his shin splints.  W.S. related that the Veteran explained that the pain in his legs occurred mostly when they ran on the roads with their combat boots.  The Veteran later told him about the boils, cysts and abscesses and that he was having skin problems because they had them sleeping in and crossing swamps.  He noted that they had him on medications until the present.  

Also submitted in support of the Veteran's claim was a statement from his wife, dated in April 2012, indicating that she and the Veteran met in high school in 1994; at that time, the Veteran was a fun loving star athlete.  The Veteran's wife noted that the Veteran was a completely different person after military service.  She stated that the Veteran was unable to walk a block without complaining about his legs and shins hurting; she stated that he is always in pain.  

VA treatment records dated from February 2014 to May 2016 show that the Veteran received treatment primarily for high blood pressure and PTSD.  These records do not reflect any treatment for a skin condition or shin splints.  

At his personal hearing in June 2016, the Veteran indicated that he served in the Air Force as a forward air controller; his duties included controlling air strikes on and off the battlefield, and telling the airplanes where to drop them off.  The Veteran reported that their duty locations consisted of a lot of places that were not sanitary; he stated that they spent a lot of time in the water.  The Veteran indicated that he started noticing rashes whenever he returned from one of their missions; he stated that he would notice rashes in the groin area.  He also reported having cysts on the tailbone and discoloration on the buttocks.  The Veteran related that he had some pilonidal cysts removed while in the military.  He noted that the condition came and went away.  The Veteran testified that his condition continued off and on after military service to the present.  The Veteran indicated that he started seeing a doctor for his condition shortly after service.  The Veteran reported that he started having problems with shin splints in service; he noted that the problems developed as a result of all the running on the roads with the boots that they wore.  The Veteran indicated that, although he was given a waiver in service, which exempted him from running, the problems with his shin splints never went away.  The Veteran indicated that he has not been able to run since 1996 or 1997.  

III.  Legal Analysis-Reopening Claims.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Pursuant to 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received after August 2004 is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted above, in Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger the Secretary's duty to obtain a medical opinion.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  

A.  Skin condition.

The record does not show that the Veteran timely appealed the August 2004 denial or that new and material evidence was received within the appeal period.  The decision is therefore final.  

Evidence added to the record since the August 2004 rating decision is new and material, and it tends to relate to an unestablished fact.  The new medical evidence includes a VA examination report, dated in February 2012, which reports chronic skin conditions, diagnosed as pilonidal cyst and hidradenitis suppurativa.  The newly received evidence also includes lay statements from individuals who attest to the fact that the Veteran currently has a skin condition he did not have prior to service, and the Veteran's June 2016 hearing testimony that he contracted a chronic skin condition as a result of the bad sanitary condition of his duty locations. Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a skin condition.  All of this evidence is to the effect that the Veteran's disability may be related to his active service by bolstering a necessary element of a claim for service connection (evidence of a nexus).  Consequently, the additional evidence received is both new and material, and the claim of service connection for a skin condition is reopened.  See 38 C.F.R. § 3.156(a).  

B.  Shin splints.

Because the Veteran did not appeal the August 2004 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim that has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The newly received evidence includes a VA examination report and the Veteran's June 2016 hearing testimony.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for bilateral shin splints.  All of this evidence is to the effect that the Veteran's disability may be related to his active service by bolstering a necessary element of a claim for service connection (evidence of a nexus).  Because new and material evidence has been received, the previously denied claim of service connection for bilateral shin splints is reopened.  


IV.  Legal Analysis-Service Connection - Shin Splints and Skin Conditions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


A.  S/C-Skin condition, including pilonidal cyst and hidradenitis suppurativa.

Based on the evidence of record, the Board finds that service connection for a skin disability, including pilonidal cyst and hidradenitis suppurativa, is not warranted.  The most probative evidence on the nexus element is that of the February 2012 examiner.  The explanation of resolution of the inguinal abscess, lack of a chronic skin condition during service, and significantly later, and unrelated HS is highly probative evidence against a finding that there is a nexus between his HS and service.  The timing of the pilonidal cyst development, explained by the examiner, is highly probative evidence against an inservice development of the cyst or a nexus to service.  

The Board has considered the Veteran's testimony and statements in support of his claim.  Under the facts of this case, whether the Veteran had an undiagnosed pilonidal cyst during service and whether his current cyst or HS is related to the skin symptoms he had in service are complex questions beyond the competence of a person without medical training to address.  

In short, the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder, including pilonidal cyst and hidradenitis suppurativa, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

B.  S/C-Bilateral shin splints.

The threshold matter that must be addressed here (as with any claim seeking service connection, whether direct or secondary) is whether the Veteran has the disability for which service connection is sought.  In this regard, the Board notes that while the evidence in the record clearly shows bilateral shin splints were diagnosed during service, the record does not show such disability post service (i.e., during the pendency of this claim).  All pertinent post service examination reports are silent for any findings of shin splints.  In fact, following the February 2012 VA examination, the examiner noted that the Veteran had bilateral shin splints which were at least as likely as not caused by or the result of injury or illness due to increased physical activity during service; treated and resolved.  The examiner noted that the Veteran was treated for bilateral shin splints in the year 1998/1999, but there were no further STRs apparent from April 1999 to June 2000.  The examiner further noted that there are no outside or VA records after separation indicating ongoing issues, treatment for or diagnosis of shin splints apparent.  In light of the above, the Board finds that the evidence simply does not show the Veteran has a current shin splint disability, and that he has not presented a valid claim for service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for bilateral shin splints is not warranted.  

The Board acknowledges the Veteran's reports of bilateral shin pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Despite the Veteran's reports of pain, the medical evidence does not reflect a current diagnosis of bilateral shin splints or document symptoms suggestive of such a disability.  While the Veteran is competent to report that he has pain, he has provided no evidence to suggest that he can differentiate pain from an actual disability consisting of shin splints.  Without a currently diagnosed disability, a claim for service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of bilateral shin splints at any point during the claim or appeal period.  McClain, 21 Vet. App. 319.  For these reasons, the Veteran's claim must be denied.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



V.  Factual background & analysis-headaches.

The Veteran served on active duty from January 1996 to January 2000.  The enlistment examination, dated in October 1995, was negative for any complaints, findings or diagnosis of a headache disability.  In June 1997, the Veteran was seen with complaints of chest and head congestion, body aches and headache for the past 3 days.  The assessment was flu symptoms.  

In a Veteran's supplemental claim for compensation (VA Form 21-526b), received in September 2011, the Veteran indicated that he was seeking to establish service connection for headaches/migraines.  

The Veteran was afforded a VA examination in February 2012.  At that time, the examiner stated that the Veteran did not have and has never been diagnosed with a headache condition.  The examiner stated that migraine headaches were not apparent during active military service or after a review of VA records.  The examiner noted that the Veteran was treated for flu which includes a multitude of symptoms to include headaches in June 1997, but no separate condition or chronicity is apparent.  The examiner further noted that treatment records are void of an apparent diagnosis of or treatment for headache condition, and the Veteran is not on abortive or prophylactic medications consistent with migraine therapy.  

Submitted in support of the Veteran's claim was a statement from his wife, dated in April 2012, in which she reported that the Veteran complains about horrible headaches which seem to be brought on by his high blood pressure.  

VA treatment records dated from February 2014 to May 2016 show that the Veteran received treatment primarily for high blood pressure and PTSD.  These records do not reflect any treatment for headaches.  

At his personal hearing in June 2016, the Veteran maintained that he developed headaches as a result of the high anxiety conditions in service.  The Veteran argued that his headaches are associated with his hypertension.  He stated that he never had headaches before military service.  The Veteran noted that he only get headaches when he is anxious.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for migraine headaches.  
As noted above, STRs do document that the Veteran was seen for complaints of headaches; however, the headaches were reported to be associated with the flu.  The remainder of the STRs was completely silent regarding headaches.  The post service medical record does not show complaints, findings, or diagnoses of headaches.  In short, the inservice medical record fails to demonstrate the presence of a chronic headache disorder and the post service medical record is devoid of any evidence of headaches.  

The Board has not ignored the Veteran's report that he has a headache disability.  However, he describes his headaches as occurring when he is anxious.  His diagnosis of headaches is outweighed by the VA medical opinion.  The determination by the examiner that the Veteran does not have a headache disability is sufficiently supported by the explanation.  Implicit in the examiner's opinion is that what one would expect to see in the treatment records of a person with a headache disability is not shown.  The Board examiner's determination is more probative than the Veteran's as to whether he has a headache disability because a medical professional's understanding of what constitutes a chronic headache condition is better informed than layperson's understanding.  The examiner both examined the Veteran and reviewed the record, and was thus sufficiently informed of the facts to offer the opinion.

As the current disability element is not met with regard to the headaches claim, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  


ORDER

The application to reopen a claim of service connection for a skin condition is granted.  

Entitlement to service connection for a skin condition, including hidradenitis suppurative and pilonidal cysts, is denied.  

The application to reopen a claim of service connection for bilateral shin splints is granted.  

Entitlement to service connection for bilateral shin splints is denied.  

Entitlement to service connection for migraine headaches is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


